UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-31420 CARMAX, INC. (Exact name of registrant as specified in its charter) VIRGINIA (State or other jurisdiction of incorporation or organization) 54-1821055 (I.R.S. Employer Identification No.) 12, RICHMOND, VIRGINIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 747-0422 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.50 New York Stock Exchange Rights to Purchase Series A Preferred Stock, New York Stock Exchange par value $20.00 Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes xNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No x The aggregate market value of the registrant’s common stock held by non-affiliates as of August 31, 2010, computed by reference to the closing price of the registrant’s common stock on the New York Stock Exchange on that date, was $4.46 billion. On March 31, 2011, there were 225,897,547 outstanding shares of CarMax, Inc. common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the CarMax, Inc. Notice of 2011 Annual Meeting of Shareholders and Proxy Statement are incorporated by reference in Part III of this Form 10-K. 2 CARMAX, INC. FORM 10-K FOR FISCAL YEAR ENDED FEBRUARY 28, 2011 TABLE OF CONTENTS Page No. PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 14 Item 2. Properties 14 Item 3. Legal Proceedings 15 Item 4. Reserved 15 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 37 Item 8. Consolidated Financial Statements and Supplementary Data 38 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 76 Item 9A. Controls and Procedures 76 Item 9B. Other Information 76 PART III Item 10. Directors, Executive Officers and Corporate Governance 77 Item 11. Executive Compensation 78 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 78 Item 13. Certain Relationships and Related Transactions and Director Independence 78 Item 14. Principal Accountant Fees and Services 78 PART IV Item 15. Exhibits and Financial Statement Schedules 79 Signatures 80 3 PART I In this document, “we,” “our,” “us,” “CarMax” and “the company” refer to CarMax, Inc. and its wholly owned subsidiaries, unless the context requires otherwise. FORWARD-LOOKING AND CAUTIONARY STATEMENTS This Annual Report on Form 10-K and, in particular, the description of our business set forth in Item 1 and our Management’s Discussion and Analysis of Financial Condition and Results of Operations set forth in Item 7 contain a number of forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including statements regarding: · Our projected future sales growth, comparable store unit sales growth, margins, earnings, CarMax Auto Finance income and earnings per share. · Our expectations of factors that could affect CarMax Auto Finance income. · Our expected future expenditures, cash needs and financing sources. · The projected number, timing and cost of new store openings. · Our sales and marketing plans. · Our assessment of the potential outcome and financial impact of litigation and the potential impact of unasserted claims. · Our assessment of competitors and potential competitors. · Our assessment of the effect of recent legislation and accounting pronouncements. In addition, any statements contained in or incorporated by reference into this report that are not statements of historical fact should be considered forward-looking statements.You can identify these forward-looking statements by use of words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “outlook,” “plan,” “predict,” “should,” “will” and other similar expressions, whether in the negative or affirmative.We cannot guarantee that we will achieve the plans, intentions or expectations disclosed in the forward-looking statements.There are a number of important risks and uncertainties that could cause actual results to differ materially from those indicated by our forward-looking statements.These risks and uncertainties include, without limitation, those set forth in Item 1A under the heading “Risk Factors.”We caution investors not to place undue reliance on any forward-looking statements as these statements speak only as of the date when made.We undertake no obligation to update any forward-looking statements made in this report. Item 1. Business. BUSINESS OVERVIEW CarMax Background.CarMax, Inc. was incorporated under the laws of the Commonwealth of Virginia in 1996.CarMax, Inc. is a holding company and our operations are conducted through our subsidiaries.Our home office is located at 12800 Tuckahoe Creek Parkway, Richmond, Virginia. Under the ownership of Circuit City Stores, Inc. (“Circuit City”), we began operations in 1993 with the opening of our first CarMax superstore in Richmond, Virginia.In 1997, Circuit City completed the initial public offering of a tracking stock that was intended to track separately the performance of the CarMax operations.On October1,2002, the CarMax business was separated from Circuit City through a tax-free transaction, becoming an independent, publicly traded company. CarMax Business.We are the nation’s largest retailer of used cars, based on the 396,181 used vehicles we retailed during the fiscal year ended February 28, 2011.As of the end of fiscal 2011, we operated 103 used car superstores in 49 metropolitan markets.In addition, we are one of the nation’s largest wholesale vehicle auction operators, based on the 263,061 wholesale vehicles we sold through our on-site auctions in fiscal 2011. We were the first used vehicle retailer to offer a large selection of high quality used vehicles at competitively low, “no-haggle” prices using a customer-friendly sales process in an attractive, modern sales facility.The CarMax consumer offer provides customers the opportunity to shop for vehicles the same way they shop for items at other “big-box” retailers, and it is structured around four customer benefits: low, no-haggle prices; a broad selection; high quality vehicles; and a customer-friendly sales process.Our strategy is to revolutionize the 4 auto retailing market by addressing the major sources of customer dissatisfaction with traditional auto retailers and to maximize operating efficiencies through the use of standardized operating procedures and store formats enhanced by sophisticated, proprietary management information systems. The CarMax consumer offer enables customers to evaluate separately each component of the sales process and to make informed decisions based on comprehensive information about the options, terms and associated prices of each component.The customer can accept or decline any individual element of the offer without affecting the price or terms of any other component of the offer.Our no-haggle pricing and our commission structure, which is generally based on a fixed dollars-per-unit standard, allow sales consultants to focus solely on meeting customer needs. All of the used vehicles we retail are thoroughly reconditioned to meet our high standards, and each vehicle must pass a comprehensive inspection before being offered for sale.In fiscal 2011, approximately 85% of the used vehicles we retailed were 1to 6 years old with fewer than 60,000 miles.We also offer a selection of used vehicles at each superstore that are more than 6 years old or have more than 60,000 miles, if they meet similar quality standards. We also wholesale used vehicles.Vehicles purchased through our in-store appraisal process that do not meet our retail standards are sold to licensed dealers through our on-site wholesale auctions.As of February 28, 2011, we conducted weekly or bi-weekly auctions at 51 of our 103 used car superstores. In addition, we sell new vehicles at five locations under franchise agreements with three new car manufacturers.In fiscal 2011, new vehicles comprised only 2% of our total retail vehicle unit sales. We provide customers financing alternatives through CarMax Auto Finance (“CAF”), our own finance operation, and third-party financing providers.Our finance program provides access to credit for customers throughout the credit spectrum.We believe that our processes and systems, the transparency of our pricing and our vehicle quality provide a unique and ideal environment in which to originate and procure high quality auto loans.CAF focuses solely on originating loans through CarMax stores, customizing its offers to meet the customer’s risk profile and ensuring credit availability to support CarMax retail vehicle unit sales. We provide customers with a full range of other related products and services, including the sale of extended service plans (“ESP”), guaranteed asset protection (“GAP”) and accessories; the appraisal and purchase of vehicles directly from consumers; and vehicle repair service. We have separated the practice of trading in a used vehicle in conjunction with the purchase of another vehicle into two distinct and independent transactions.We will appraise a consumer’s vehicle and make an offer to buy that vehicle regardless of whether the owner is purchasing a vehicle from us.We acquire a significant percentage of our retail used vehicle inventory through this unique in-store appraisal process.We also acquire a large portion of our used vehicle inventory through wholesale auctions and, to a lesser extent, directly from other sources, including wholesalers, dealers and fleet owners. Our proprietary inventory management and pricing system tracks each vehicle throughout the sales process.Using the information provided by this system and applying statistical modeling techniques, we are able to optimize our inventory mix, anticipate future inventory needs at each store, evaluate sales consultant and buyer performance and refine our vehicle pricing strategy.Because of the pricing discipline afforded by the inventory management and pricing system, generally more than 99% of the entire used car inventory offered at retail is sold at retail. Industry and Competition.The U.S. used car marketplace is highly fragmented and competitive.According to industry sources, as of December 31, 2010, there were approximately 17,700 franchised automotive dealerships, which sell both new and used vehicles.In addition, used vehicles were sold by approximately 37,500 independent used vehicle dealers, as well as millions of private individuals.Our primary competitors are the franchised auto dealers, who sell the majority of late-model used vehicles.Independent used car dealers predominantly sell older, higher mileage cars than we do.The number of franchised and independent auto dealers has gradually declined over the last decade.The rate of dealership closures accelerated in recent years due to a variety of factors, including the recessionary environment; the sharp decline in automotive industry sales; and franchise terminations resulting from the bankruptcy reorganizations of General Motors and Chrysler and the discontinuation of several brands by the major auto manufacturers.Despite the recent acceleration in dealership closures, the automotive retail environment remains highly fragmented. 5 Based on industry data, there were approximately 37 million used cars sold in the U.S. in calendar year 2010, of which approximately 16 million were estimated to be late-model, 1to6 year old vehicles.While we are the largest retailer of used vehicles in the U.S., selling more than two times as many used vehicles as the next largest retailer in calendar 2010, we still represented less than 3% of the total late-model used units sold.Over the last several years, competition has been affected by the increasing use of Internet-based marketing for both used vehicles and vehicle financing.In both the used and new vehicle markets, we seek to distinguish ourselves from traditional dealerships through our consumer offer, sales approach and other innovative operating strategies. We believe that our principal competitive advantages in used vehicle retailing are our ability to provide a high degree of customer satisfaction with the car-buying experience by virtue of our competitively low prices; our breadth of selection of the most popular makes and models available both on site and via our website, carmax.com; the quality of our vehicles; our proprietary information systems; CAF; and the locations of our retail stores.Upon request by a customer, we will transfer virtually any used vehicle in our nationwide inventory to a local superstore.Transfer fees may apply, depending on the distance the vehicle needs to travel.In fiscal 2011, approximately 30% of our vehicles sold were transferred at customer request.Our Certified Quality Inspection assures that every vehicle we offer for sale meets our stringent standards.We back every vehicle with a 5-day, money-back guarantee and at least a 30-day limited warranty.We maintain an ability to offer or arrange customer financing with competitive terms.All of the finance offers by CAF and our third-party providers are backed by a 3-day free payoff offer whereby a customer can refinance their loan within three business days at no charge.Additionally, we offer comprehensive and competitively priced ESP and GAP products.We believe that we are competitive in all of these areas and that we enjoy advantages over competitors that employ traditional high-pressure, negotiation-oriented sales techniques. Our sales consultants play a significant role in ensuring a customer-friendly sales process.A sales consultant is paid a commission, generally based on a fixed dollars-per-unit standard, thereby earning the same dollar sales commission regardless of the gross profit on the vehicle being sold.In addition, sales consultants do not receive commissions based on the number of credit approvals or the amount a customer finances.This ensures that the sales consultant’s primary objective is helping customers find the right vehicles for their needs at prices they can afford.In contrast, sales and finance personnel at traditional dealerships typically receive higher commissions for negotiating higher prices and interest rates, and for steering customers toward vehicles with higher gross profit. In our wholesale auctions, we compete with other automotive auction houses.We believe our principal competitive advantages include our high vehicle sales rate, our conditional announcement and arbitration policies, our broad geographic distribution and our dealer-friendly practices.Because we own the cars that we auction, we generally sell 97% of the vehicles offered, which is substantially higher than the sales rate at most other auto auctions.Our policy of making conditional announcements, noting mechanical and other issues found during our appraisal process, is also not a typical practice used at other auctions of older, higher mileage vehicles.Together, these factors make our auctions attractive to dealers, resulting in a high dealer-to-car attendance ratio. Marketing and Advertising.Our marketing strategies are focused on developing awareness of the advantages of shopping at our stores and on attracting customers who are already considering buying or selling a vehicle.Our marketing strategies are implemented primarily through television and radio broadcasts, carmax.com, Internet search engines and online classified listings.Television and radio broadcast advertisements are designed to build consumer awareness of the CarMax name, carmax.com and key components of the CarMax offer.Broadcast and Internet advertisements are designed to drive customers to our stores and to carmax.com. We continually adjust our marketing programs in response to the evolving media landscape.We have customized our marketing program based on awareness levels in each market.We are building awareness and driving traffic to our stores and carmax.com by listing retail vehicles on online classified sites, such as AutoTrader.com and cars.com.We believe using these online classified services allows our vehicles to appear on sites that are visited by a majority of buyers of late-model used vehicles who use the Internet in their shopping process.Our advertising on the Internet also includes advertisements on search engines, such as Google and Yahoo! Our website, carmax.com, is a marketing tool for communicating the CarMax consumer offer in detail, a sophisticated search engine for finding the right vehicle and a sales channel for customers who prefer to complete a part of the shopping and sales process online.The website offers complete inventory and pricing search capabilities.Information on each of the thousands of cars available in our nationwide inventory is updated several times per day.Carmax.com includes detailed information, such as vehicle photos, prices, features, specifications and store locations, as well as advanced feature-based search capabilities, and sorting and comparison tools that allow consumers to easily compare vehicles.The site also includes features such as detailed vehicle reviews, payment calculators and email alerts when new inventory arrives.Virtually any used vehicle in our nationwide inventory can be 6 transferred at customer request to their local superstore.Customers can contact sales consultants online via carmax.com, by telephone or by fax.Customers can work with these sales consultants from the comfort of home, including applying for financing, and they need to visit the store only to complete the final steps of the transaction, such as signing the paperwork and picking up their vehicle.In response to the growing use of web-enabled phones, during fiscal 2011, we launched a mobile website application that allows customers to search for and view cars on their phones.Our survey data indicates that during fiscal 2011, approximately 75% of customers who purchased a vehicle from us had first visited our website. We also maintain a website, carmaxauctions.com, that supports our wholesale auctions.This website, which is accessible only by authorized dealers, provides listings of all vehicles that will be available in upcoming auctions.It also has many features similar to our retail website, including vehicle photos, free vehicle history reports and vehicle search and alert capabilities. Suppliers for Used Vehicles.We acquire used vehicle inventory directly from consumers through our in-store appraisal process, our car-buying centers and through other sources, including local, regional and online auctions, wholesalers, franchised and independent dealers and fleet owners, such as leasing companies and rental companies.The supply of used vehicles is influenced by a variety of factors, including the total number of vehicles in operation; the rate of new vehicle sales, which in turn generate used-car trade-ins; and the number of used vehicles sold or remarketed through retail channels, wholesale transactions and at automotive auctions.According to industry data, there are approximately 240 million light vehicles in operation in the U.S.In recent years, generally between 10 million and 17 million new vehicles and between 35 million and 45 million used vehicles have been retailed annually and between 9 million and 10 million vehicles have been remarketed at wholesale auctions each year. Our used vehicle inventory acquired directly from consumers through our appraisal process at our stores and car-buying centers, helps provide an inventory of makes and models that reflects the consumer preferences of each market.We currently operate five car-buying centers where we conduct appraisals and purchase, but do not sell, vehicles. We have replaced the traditional “trade-in” transaction with a process in which a CarMax-trained buyer appraises a customer’s vehicle and provides the owner with a written, guaranteed offer that is good for seven days. An appraisal is available to every customer free of charge, whether or not the customer purchases a vehicle from us.Based on their age, mileage or condition, fewer than half of the vehicles acquired through this in-store appraisal process meet our high-quality retail standards.Those vehicles that do not meet our retail standards are sold to licensed dealers through our on-site wholesale auctions. The inventory purchasing function is primarily performed at the store level and is the responsibility of the buyers, who handle both on-site appraisals and off-site auction purchases.Our buyers evaluate all used vehicles based on internal and external auction data and market sales, as well as estimated reconditioning costs and, for off-site purchases, transportation costs.Our buyers, in collaboration with our home office staff, utilize the extensive inventory and sales trend data available through the CarMax information system to decide which inventory to purchase at off-site auctions.Our inventory and pricing models help the buyers tailor inventories to the buying preferences at each superstore, recommend pricing adjustments and optimize inventory turnover to help maintain gross profit per unit. Based on consumer acceptance of the in-store appraisal process, our experience and success to date in acquiring vehicles from auctions and other sources, and the large size of the U.S. auction market relative to our needs, we believe that sources of used vehicles will continue to be sufficient to meet our current and future needs. Suppliers for New Vehicles.Our new car operations are governed by the terms of the sales, service and dealer agreements.Among other things, these agreements generally impose operating requirements and restrictions, including inventory levels, working capital, monthly financial reporting, signage and cooperation with marketing strategies.A manufacturer may terminate a dealer agreement under certain circumstances.In addition to selling new vehicles using our low, no-haggle price strategy, the franchise and dealer agreements generally allow us to perform warranty work on these vehicles and sell related parts and services within a specified market area.Designation of specified market areas generally does not guarantee exclusivity within a specified territory. Seasonality.Historically, our business has been seasonal.Typically, our superstores experience their strongest traffic and sales in the spring and summer quarters.Sales are typically slowest in the fall quarter, when used vehicles generally experience proportionately more of their annual depreciation.We believe this is partly the result of a decline in customer traffic, as well as discounts on model year closeouts that can pressure pricing for late-model used vehicles.Customer traffic generally tends to slow in the fall as the weather changes and as customers shift their spending priorities.We typically experience an increase in subprime traffic and sales in our fourth quarter, coincident with tax refund season. 7 PRODUCTS AND SERVICES Merchandising.We offer customers a broad selection of makes and models of used vehicles, including both domestic and imported vehicles, at competitive prices.Our used car selection covers popular brands from manufacturers such as Chrysler, Ford, General Motors, Honda, Hyundai, Kia, Mazda, Nissan, Toyota and Volkswagen and luxury brands such as Acura, BMW, Infiniti, Lexus and Mercedes.Our primary focus is vehicles that are 1 to 6 years old, have fewer than 60,000 miles and generally range in price from $11,000 to $32,000.For the more cost-conscious consumer, we also offer used cars that are more than 6 years old or have 60,000 miles or more and that generally range in price from $8,000 to $23,000. We have implemented an everyday low-price strategy under which we set no-haggle prices on both our used and new vehicles.We believe that our pricing is competitive with the best-negotiated prices in the market.Prices on all vehicles are clearly displayed on each vehicle’s information sticker; on carmax.com and on applicable online classified sites on which they are listed; and, where applicable, in our newspaper advertising.We extend our no-haggle philosophy to every component of the vehicle transaction, including vehicle appraisal offers, financing rates, accessories, and ESP and GAP pricing. Reconditioning and Service.An integral part of our used car consumer offer is the reconditioning process.This process includes a comprehensive Certified Quality Inspection of the engine and all major systems, including cooling, fuel, drivetrain, transmission, electronics, suspension, brakes, steering, air conditioning and other equipment, as well as the interior and exterior of the vehicle.Based on this quality inspection, we determine the reconditioning necessary to bring the vehicle up to our quality standards.Our technicians complete vehicle inspections.We perform most routine mechanical and minor body repairs in-house; however, for some reconditioning services, we engage third parties specializing in those services.Some superstores depend upon nearby, typically larger, superstores for reconditioning, which increases efficiency and reduces overhead. All CarMax used car superstores provide vehicle repair service, including repairs of vehicles covered by our ESPs.We also provide factory-authorized service at all new car franchises.We have developed systems and procedures that are intended to ensure that our retail repair service is conducted in the same customer-friendly and efficient manner as our other operations. We believe that the efficiency of our reconditioning and service operations is enhanced by our modern facilities, our information systems and our technician training and development process.The training and development process and our compensation programs are designed to increase the productivity of technicians, identify opportunities for waste reduction and achieve high-quality repairs.Our information systems provide the ability to track repair history and enable trend analysis, which serves as guidance for our continuous improvement efforts. Wholesale Auctions.Vehicles purchased through our in-store appraisal process that do not meet our retail standards are sold through on-site wholesale auctions.As of February 28, 2011, wholesale auctions were conducted at 51 of our 103 superstores and were generally held on a weekly or bi-weekly basis.Auction frequency at a given superstore is determined by the number of vehicles to be auctioned, which depends on the number of stores in that market and the consumer awareness of CarMax and our in-store appraisal offer.The typical wholesale vehicle is approximately 10 years old and has more than 100,000 miles.Participation in our wholesale auctions is restricted to licensed automobile dealers, the majority of whom are independent dealers.To participate in a CarMax auction, dealers must register with our centralized auction support group, at which time we determine the purchase limit available to each dealer.We make conditional announcements on each vehicle, including those for vehicles with major mechanical issues, possible frame or flood damage, branded titles, salvage history and unknown true mileage.Professional, licensed auctioneers conduct our auctions.The average auction sales rate was 97% in fiscal 2011.Dealers pay a fee to us based on the sales price of the vehicles they purchase. Customer Credit. We offer financing alternatives to customers throughout the credit spectrum through CAF and our arrangements with several industry-leading financial institutions. We believe our program enables us to capture additional sales and enhances the CarMax consumer offer.Credit applications are initially reviewed by CAF.Customers who are not approved by CAF may be evaluated by the other financial institutions.Having an array of finance sources increases discrete approvals, expands finance opportunities for our customers and mitigates risk to CarMax.In fiscal 2011, more than 80% of our applicants received an approval from one or more of our sources.We have tested, and will continue to test, other third-party financing providers. 8 Customers applying for financing provide credit information that is electronically submitted by sales consultants through our proprietary information system.A majority of applicants receive a response within five minutes.The vehicle financings are retail installment contracts secured by the vehicles financed.Customers are permitted to refinance or pay off their contract within three business days of a purchase without incurring any finance or related charges.The third-party providers who purchase subprime financings generally purchase these loans at a discount, and we collect fixed, prenegotiated fees per vehicle financed from the majority of the other providers.We have no recourse liability on retail installment contracts arranged with third-party providers. CarMax Auto Finance.We offer financing through CAF to qualified customers purchasing vehicles at CarMax.CAF utilizes proprietary scoring models based upon the credit history of the customer along with CAF’s historical experience to predict the likelihood of customer repayment.We offer customers an array of competitive rates and terms, allowing them to choose the one that best fits their needs.We randomly test different credit offers and closely monitor acceptance rates and 3-day payoffs to assess market competitiveness.After the effect of estimated 3-day payoffs and vehicle returns, CAF financed approximately 30% of our retail vehicle unit sales in fiscal 2011.As of February28,2011, CAF serviced more than 380,000 customers in its $4.33 billion portfolio. Extended Service Plans and Guaranteed Asset Protection.At the time of the sale, we offer the customer an ESP.We sell these plans on behalf of unrelated third parties that are the primary obligors.Under the third-party service plan programs, we have no contractual liability to the customer.The ESPs we offer on all used vehicles provide coverage up to 72 months (subject to mileage limitations) and include multiple mileage and deductible options, depending on the vehicle mileage, make and model.We offer ESPs at low, fixed prices, which are based primarily on the historical repair record of the vehicle make and model, the mileage option selected and the deductible chosen.All ESPs that we sell (other than manufacturer programs) have been designed to our specifications and are administered by the third parties through private-label arrangements.We receive a commission from the administrator at the time the ESP is sold.In fiscal 2011, more than 55% of the customers purchasing a used vehicle from CarMax also purchased an ESP. Our ESP customers have access to vehicle repair service at each CarMax store and at thousands of independent and franchised service providers.We believe that the quality of the services provided by this network, as well as the broad scope of our ESPs, helps promote customer satisfaction and loyalty, and thus increases the likelihood of repeat and referral business. In fiscal 2010, we introduced GAP that will pay the difference between the customer’s insurance settlement and the finance contract payoff amount on their vehicle in the case of a total loss or unrecovered theft. We sell this product on behalf of an unrelated third party that is the primary obligor and we have no contractual liability to the customer.GAP has been designed to our specifications and is administered by the third party through a private-label arrangement.We receive a commission from the administrator at the time of sale. Systems Our stores are supported by an advanced, proprietary information system that improves the customer experience, while providing tightly integrated automation of all operating functions.Using a computer or web-enabled phone, customers can search our entire vehicle inventory through our website, carmax.com.They can also print a detailed listing for any vehicle from a computer, which includes the vehicle’s features and specifications and its location on the display lot.Our integrated inventory management system tracks every vehicle through its life from purchase through reconditioning and test-drives to ultimate sale.Using radio frequency identification (“RFID”) tags, all vehicles are scanned and tracked daily as a loss prevention measure.Test-drive information is also captured on every vehicle using RFID tags, linking the specific vehicle and the sales consultant.We also capture data on vehicles we wholesale, which helps us track market pricing.A computerized finance application process and computer-assisted document preparation ensure rapid completion of the sales transaction.Behind the scenes, our proprietary store technology provides our management with real-time information about many aspects of store operations, such as inventory management, pricing, vehicle transfers, wholesale auctions and sales consultant productivity.In addition, our store system provides a direct link to our proprietary credit processing information system to facilitate the credit review and approval process of our in-house financing and third party providers. Our proprietary inventory management and pricing system is centralized and allows us to buy the mix of makes, models, age, mileage and price points tailored to customer buying preferences at each superstore.This system also generates recommended initial retail price points, as well as retail price markdowns for specific vehicles based on complex algorithms that take into account factors including sales history, consumer interest and seasonal patterns.We believe this systematic approach to vehicle pricing allows us to optimize inventory turns, which minimizes the depreciation risk inherent in used cars and helps us to achieve our targeted gross profit dollars per unit. 9 In addition to inventory management, our Electronic Repair Order system (“ERO”) is used to sequence reconditioning procedures.ERO provides information that helps increase quality and reduce costs, which further enhances our customer service and profitability. Through our centralized systems, we are able to quickly integrate new stores into our store network, allowing the new stores to rapidly achieve operating efficiency.We continue to enhance and refine our information systems, which we believe to be a core competitive advantage.The design of our information systems incorporates off-site backups, redundant processing and other measures to reduce the risk of significant data loss in the event of an emergency or disaster. Associates On February 28, 2011, we had a total of 15,565 full- and part-time associates, including 11,659 hourly and salaried associates and 3,906 sales associates, who worked on a commission basis.We employ additional associates during peak selling seasons.As of February 28, 2011, our location general managers averaged more than nine years of CarMax experience, in addition to prior retail management experience.We strive to staff each newly opened store with an experienced management team. We believe we have created a unique corporate culture and maintain good employee relations.No associate is subject to a collective bargaining agreement.We focus on providing our associates with the information and resources they need to offer exceptional customer service.We reward associates whose behavior exemplifies our culture, and we believe that our favorable working conditions and compensation programs allow us to attract and retain highly qualified individuals.We have been recognized for the success of our efforts by a number of external organizations. Training.To further support our emphasis on attracting, developing and retaining qualified associates, we have made a commitment to providing exceptional training programs.Store associates receive many hours of structured, self-paced training that introduces them to company policies and their specific job responsibilities through KMX University – our intranet-based, on-premises Learning Management System.KMX University is comprised of customized applications hosted within a learning management system that allow us to author, deliver and track training events and to measure associate competency after training.KMXU also provides a variety of learning activities and collaborative discussions delivered through an integrated virtual classroom system.Most new store associates are also assigned mentors who provide on-the-job guidance and support. We also provide comprehensive, facilitator-led classroom training courses at the associate and manager levels.All sales consultants go through a four-phase on-boarding process in which they are partnered with a mentor, combining self-paced online training with shadowing and role-playing.Our Professional Selling Skills training provides sales associates the opportunity to learn and practice customer-oriented selling techniques.This online training program contains modules on a variety of skill sets, including building confidence, connecting with the customer, and listening and persuasion techniques.We have also implemented a call recording and review program to provide constructive feedback to associates on how to improve their interactions with customers.Buyers-in-training undergo a 6- to 18-month apprenticeship under the supervision of experienced buyers, and they generally will assist with the appraisal of more than 1,000 cars before making their first independent purchase.Business office associates undergo a 3- to 6-month, four-phase on-the-job certification process in order to be fully cross-trained in all functional areas of the business office.All business office associates and managers also receive regular training through facilitated competency-based training courses.We utilize a mix of internal and external technical training programs in an effort to provide a stable future supply of qualified technicians.The technicians attend in-house and vendor-sponsored training programs designed to develop their skills in performing repairs on the diverse makes and models of vehicles we sell.Technicians at our new car franchises also attend manufacturer-sponsored training programs to stay abreast of current diagnostic, repair and maintenance techniques for those manufacturers’ vehicles.New managers attend an intensive week-long workshop at the home office where they meet with senior leaders and learn fundamental CarMax management skills. Laws and Regulations Vehicle Dealer and Other Laws and Regulations.We operate in a highly regulated industry.In every state in which we operate, we must obtain various licenses and permits in order to conduct business, including dealer, service, sales and finance licenses issued by state and certain local regulatory authorities.A wide range of federal, state and local laws and regulations govern the manner in which we conduct business, including advertising, sales, financing and employment practices.These laws include consumer protection laws, privacy laws and state franchise laws, as well as other laws and regulations applicable to new and used motor vehicle dealers.These laws also include federal and state wage-hour, anti-discrimination and other employment practices laws.Our financing activities with customers are subject to federal truth-in-lending, consumer leasing, equal credit opportunity and fair 10 credit reporting laws and regulations, as well as state and local motor vehicle finance, collection, repossession and installment finance laws. Claims arising out of actual or alleged violations of law could be asserted against us by individuals or governmental authorities and could expose us to significant damages or other penalties, including revocation or suspension of the licenses necessary to conduct business and fines. Environmental Laws and Regulations.We are subject to a variety of federal, state and local laws and regulations that pertain to the environment.Our business involves the use, handling and disposal of hazardous materials and wastes, including motor oil, gasoline, solvents, lubricants, paints and other substances.We are subject to compliance with regulations concerning the operation of underground and aboveground gasoline storage tanks, gasoline dispensing equipment, above-ground oil tanks and automotive paint booths. AVAILABILITY OF REPORTS AND OTHER INFORMATION The following items are available free of charge through the “Corporate Governance” link on our investor information home page at investor.carmax.com, as soon as reasonably practicable after filing or furnishing the material to the Securities and Exchange Commission (the “SEC”): annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy statements on Schedule 14A, and any amendments to those reports.In addition, the following documents are also available free of charge on our website: Corporate Governance Guidelines, Code of Business Conduct, and the charters of the Audit Committee, Nominating and Governance Committee, and Compensation and Personnel Committee. We publish any changes to these documents on our website. We also promptly disclose reportable waivers of the Code of Business Conduct on our website.The contents of our website are not, however, part of this report. Printed copies of these documents are also available to any shareholder, without charge, upon written request to our corporate secretary at the address set forth on the cover page of this report. Item 1A.Risk Factors. We are subject to a variety of risks, the most significant of which are described below.Our business, results of operations and financial condition could be materially and adversely affected by any of these risks or additional risks. Economic Conditions. In the normal course of business, we are subject to changes in general or regional U.S. economic conditions, including, but not limited to, consumer credit availability, consumer credit delinquency and loss rates, interest rates, gasoline prices, inflation, personal discretionary spending levels, unemployment levels and consumer sentiment about the economy in general.Any significant deterioration in economic conditions could adversely affect consumer demand and/or increase costs. Capital.Changes in the availability or cost of capital and working capital financing, including the long-term financing to support our geographic expansion and financing of auto loan receivables, could adversely affect growth and operating strategies.Further, our current credit facility and certain securitization and sale-leaseback agreements contain covenants and/or performance triggers.Any failure to comply with these covenants and/or performance triggers could have a material adverse effect on our business, results of operations and financial condition. We use and have historically relied upon a securitization program to fund substantially all of the auto loan receivables originated by CAF.Initially, we sell these receivables into our warehouse facilities.We periodically refinance the receivables through term securitizations.Changes in the condition of the asset-backed securitization market have led, and could in the future lead, us to incur higher costs to access funds in this market or we could be required to seek alternative means to finance our loan originations.In the event that this market ceased to exist and there were no immediate alternative funding sources available, we might be forced to curtail our lending practices for some period of time.The impact of reducing or curtailing CAF’s loan originations could have a material adverse impact on our business, sales and results of operations. Disruptions in the capital and credit markets could adversely affect our ability to draw on our revolving credit facility.If our ability to secure funds from the facility were significantly 11 impaired, our access to working capital would be impacted, our ability to maintain appropriate inventory levels could be affected and these conditions could have a material adverse effect on our business, sales, results of operations and financial condition. Third-Party Financing Providers.CarMax provides financing to qualified customers through CAF and a number of third-party financing providers.In the event that one or more of these third-party providers could no longer, or choose not to, provide financing to our customers, could only provide financing to a reduced segment of our customers or could no longer provide financing at competitive rates of interest, it could have a material impact on our business, sales and results of operations.Additionally, if we were unable to replace the current third-party providers upon the occurrence of one or more of the foregoing events, it could also have a material impact on our business, sales and results of operations. Competition.Automotive retailing and wholesaling is a highly competitive business.Our competition includes publicly and privately owned new and used car dealers, as well as millions of private individuals.Competitors buy and sell the same or similar makes of vehicles that we offer in the same or similar markets at competitive prices.Further, new entrants to the market could result in increased acquisition costs for used vehicles and lower-than-expected retail and wholesale sales and margins.Competition could be affected by the increasing use of the Internet to market, buy and sell used vehicles and provide vehicle financing.The increasing use of the Internet in the automotive retail and wholesale business could reduce our sales and adversely affect our results of operations.In addition, CAF and our third-party financing providers are subject to competition from various financial institutions. Retail Prices.Any significant changes in retail prices for used and new vehicles could reduce sales and profits.If any of our competitors seek to gain or retain market share by reducing prices for used or new vehicles, we would likely reduce our prices in order to remain competitive, which could result in a decrease in our sales and results of operations and require a change in our operating strategies. Inventory.A reduction in the availability of or access to sources of inventory could adversely affect our business.A failure to adjust appraisal offers to stay in line with broader market trade-in offer trends, or a failure to recognize those trends, could negatively impact the ability to acquire inventory.Should we develop excess inventory, the inability to liquidate the excess inventory at prices that allow us to meet margin targets or to recover our costs would adversely affect our results of operations. Regulatory and Legislative Environment.We are subject to a wide range of federal, state and local laws and regulations, such as licensing requirements and laws regarding advertising, vehicle sales, financing and employment practices.Our facilities and business operations are also subject to laws and regulations relating to environmental protection and health and safety.The violation of these laws or regulations could result in administrative, civil or criminal penalties or in a cease-and-desist order against business operations.As a result, we have incurred and will continue to incur capital and operating expenses and other costs to comply with these laws and regulations.Further, private plaintiffs and federal, state and local regulatory and law enforcement authorities have increased their scrutiny of advertising, sales, financing and insurance activities in the sale and leasing of motor vehicles.If, as a result, other automotive retailers adopt more transparent, consumer-oriented business practices, our differentiation versus those retailers could be reduced. Recent federal legislative and regulatory initiatives and reforms may result in an increase in expenses or a decrease in revenues.For example, the Patient Protection and Affordable Care Act of 2010, as it is phased in over time, significantly affects the provision of health care services and may impact the cost of providing our associates with health coverage.In addition, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 regulates, among other things, the provision of consumer financing, and may adversely affect our results of operations. Growth.Our inability to acquire or lease suitable real estate at favorable terms could limit our expansion and could adversely affect our business and results of operations.The expansion of our store base places significant demands on our management team, our associates and our systems.If we fail to effectively or efficiently manage our growth, it could adversely affect our business, sales and results of operations. Management and Workforce.Our success depends upon the continued contributions of our store, region and corporate management teams.Consequently, the loss of the services of key employees could have a material adverse effect on our business.In addition, we strive to staff each newly opened store with an experienced management team.An inability to build our management bench strength to support store growth could have a material adverse effect on our business.Our ability to meet our staffing needs while controlling related costs is subject to numerous external and internal factors, including unemployment levels, prevailing wage rates, changes in employment legislation, competition for qualified employees in the industry and regions in which we operate, and associate relations.An inability to retain qualified associates or a significant increase in labor costs could have a material adverse effect on our business, sales and results of operations. 12 Information Systems.Our business is dependent upon the efficient operation of our information systems.In particular, we rely on our information systems to effectively manage sales, inventory, carmax.com, consumer financing and customer information.The failure of these systems to perform as designed or the failure to maintain and continually enhance or protect the integrity of these systems could disrupt our business operations, impact sales and results of operations, expose us to customer or third-party claims or result in adverse publicity. Accounting Policies and Matters.We have identified several accounting policies as being “critical” to the fair presentation of our financial condition and results of operations because they involve major aspects of our business and require management to make judgments about matters that are inherently uncertain.Materially different amounts could be recorded under different conditions or using different assumptions. Additionally, the Financial Accounting Standards Board has proposed various rule changes including, but not limited to, accounting for leases.The SEC is also currently considering adopting rules that would require U.S. issuers to prepare their financial statements contained in SEC filings in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board.The implementation of these or other new accounting requirements or changes to U.S. generally accepted accounting principles could adversely affect our reported results of operations and financial condition. Confidential Customer Information.In the normal course of business, we collect, process and retain sensitive and confidential customer information.Despite the security measures we have in place, our facilities and systems, and those of third-party service providers, could be vulnerable to security breaches, acts of vandalism, computer viruses, misplaced or lost data, programming or human errors or other similar events.Any security breach involving the misappropriation, loss or other unauthorized disclosure of confidential information, whether by us or by third-party service providers, could damage our reputation, expose us to the risks of litigation and liability, disrupt our business or otherwise affect our results of operations. Litigation.We are subject to various litigation matters, which could adversely affect our business.Claims arising out of actual or alleged violations of law could be asserted against us by individuals, either individually or through class actions, or by governmental entities in civil or criminal investigations and proceedings.These actions could expose us to adverse publicity and to substantial monetary damages and legal defense costs, injunctive relief and criminal and civil fines and penalties, including suspension or revocation of licenses to conduct business. Automotive Manufacturers.Adverse conditions affecting one or more automotive manufacturers could impact our results of operations.Manufacturer recalls could also have an adverse effect on used vehicle sales or valuations and could impact our results of operations. Weather.The occurrence of severe weather events, such as rain, snow, wind, storms, hurricanes or other natural disasters, could cause store closures, adversely affecting consumer traffic, and could adversely affect our results of operations. Seasonal Fluctuations.Our business is subject to seasonal fluctuations.We generally realize a higher proportion of revenue and operating profit during the first and second fiscal quarters.If conditions arise that impair vehicle sales during the first or second fiscal quarters, these conditions could have a disproportionately large adverse effect on our annual results of operations. Geographic Concentration.Our performance is subject to local economic, competitive and other conditions prevailing in geographic areas where we operate.Since a large number of our superstores are located in the Southeastern U.S. and in the Chicago, Los Angeles and Washington, D.C./Baltimore markets, our results of operations depend substantially on general economic conditions and consumer spending habits in these markets.In the event that any of these geographic areas experienced a downturn in economic conditions, it could adversely affect our business and results of operations. Other Material Events.The occurrence of certain material events including acts of terrorism, the outbreak of war or other significant national or international events could adversely affect our business, results of operations or financial condition. 13 Item 1B.Unresolved Staff Comments. None. Item 2.Properties. We conduct our used vehicle operations in two basic retail formats – production and non-production superstores.Production superstores are those locations at which vehicle reconditioning is performed.In determining whether to construct a production or a non-production superstore on a given site, we take several factors into account, including the anticipated long-term reconditioning needs and the available acreage of the sites in that market.As a result, some superstores that are constructed to accommodate reconditioning activities may initially be operated as non-production superstores until we expand our presence in that market.As of February 28, 2011, we operated 61 production superstores and 42 non-production superstores.At that date, we also operated one new car store, which was located adjacent to our used car superstore in Laurel, Maryland.Our remaining four new car franchises are operated as part of our used car superstores. Production superstores are generally 40,000 to 60,000 square feet on 10 to 25 acres, but a few range from approximately 70,000 to 95,000 square feet on 20 to 35 acres.Non-production superstores are generally 10,000 to 25,000 square feet on 4 to 12 acres. Used Car Superstores as of February 28, 2011 Total Alabama 2 Arizona 3 California 13 Colorado 1 Connecticut 2 Florida 10 Georgia 6 Illinois 6 Indiana 2 Kansas 2 Kentucky 1 Maryland 4 Mississippi 1 Missouri 1 Nebraska 1 Nevada 2 New Mexico 1 North Carolina 8 Ohio 4 Oklahoma 2 South Carolina 3 Tennessee 4 Texas 12 Utah 1 Virginia 8 Wisconsin 3 Total We have financed the majority of our stores through sale-leaseback transactions.As of February 28, 2011, we leased 57 of our 103 used car superstores as well as our CAF office building in Atlanta, Georgia.We owned the remaining 46 stores currently in operation.We also owned our home office building in Richmond, Virginia, and land associated with planned future store openings. 14 Expansion Since opening our first used car superstore in 1993, we have grown organically, through the construction and opening of company-operated stores.We do not franchise our operations. As of February 28, 2011, we operated 103 used car superstores in 49 U.S. markets, which represented approximately 48% of the U.S. population. We believe that further geographic expansion and additional fill-in opportunities in existing markets will provide a foundation for future sales and earnings growth. In December 2008, as a result of the weak economic and sales environment, we temporarily suspended store growth.We resumed growth in fiscal 2011, opening three superstores that had been constructed in fiscal 2009, but which we chose not to open until market conditions improved. We expect to open five superstores in fiscal 2012 and between eight and ten superstores in fiscal 2013. For additional details on our future expansion plans, see “Fiscal 2012 Planned Superstore Openings,” included in Part II, Item 7, of this Form 10-K. Item 3.Legal Proceedings. On April 2, 2008, Mr. John Fowler filed a putative class action lawsuit against CarMax Auto Superstores California, LLC and CarMax Auto Superstores West Coast, Inc. in the Superior Court of California, County of Los Angeles.Subsequently, two other lawsuits, Leena Areso et al. v.CarMax Auto Superstores California, LLC and Justin Weaver v. CarMax Auto Superstores California, LLC, were consolidated as part of the Fowler case.The allegations in the consolidated case involved: (1) failure to provide meal and rest breaks or compensation in lieu thereof; (2) failure to pay wages of terminated or resigned employees related to meal and rest breaks and overtime; (3) failure to pay overtime; (4) failure to comply with itemized employee wage statement provisions; and (5) unfair competition.The putative class consisted of sales consultants, sales managers, and other hourly employees who worked for the company in California from April 2, 2004, to the present.On May 12, 2009, the court dismissed all of the class claims with respect to the sales manager putative class.On June 16, 2009, the court dismissed all claims related to the failure to comply with the itemized employee wage statement provisions.The court also granted CarMax's motion for summary adjudication with regard to CarMax's alleged failure to pay overtime to the sales consultant putative class.The plaintiffs have appealed the court's ruling regarding the sales consultant overtime claim.In addition to the plaintiffs' appeal of the overtime claim, the claims currently remaining in the lawsuit regarding the sales consultant putative class are: (1) failure to provide meal and rest breaks or compensation in lieu thereof; (2) failure to pay wages of terminated or resigned employees related to meal and rest breaks; and (3) unfair competition.On June 16, 2009, the court entered a stay of these claims pending the outcome of a California Supreme Court case involving unrelated third parties but related legal issues.The Fowler lawsuit seeks compensatory and special damages, wages, interest, civil and statutory penalties, restitution, injunctive relief and the recovery of attorneys’ fees.We are unable to make a reasonable estimate of the amount or range of loss that could result from an unfavorable outcome in these matters. We are involved in various other legal proceedings in the normal course of business. Based upon our evaluation of information currently available, we believe that the ultimate resolution of any such proceedings will not have a material adverse effect, either individually or in the aggregate, on our financial condition or results of operations. Item 4.Reserved. 15 PART II Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is listed and traded on the New York Stock Exchange under the ticker symbol KMX.We are authorized to issue up to 350,000,000 shares of common stock and up to 20,000,000 shares of preferred stock.As of February 28, 2011, there were 225,885,693 shares of CarMax common stock outstanding and there were approximately 6,900 shareholders of record.As of that date, there were no preferred shares outstanding. The following table presents the quarterly high and low sales prices per share for our common stock for each quarter during the last two fiscal years, as reported on the New York Stock Exchange composite tape. 1st 2nd 3rd 4th Quarter Quarter Quarter Quarter Fiscal 2011 High $ Low $ Fiscal 2010 High $ Low $ To date, we have not paid a cash dividend on CarMax common stock.We believe it is prudent to retain our net earnings for use in operations and for geographic expansion, as well as to maintain maximum financial flexibility and liquidity for our business.Therefore, we do not anticipate paying any cash dividends in the foreseeable future. During the fourth quarter of fiscal 2011, we sold no CarMax equity securities that were not registered under the Securities Act of 1933, as amended.In addition, we did not repurchase any CarMax equity securities during this period. PERFORMANCE GRAPH The following graph compares the cumulative total shareholder return (stock price appreciation plus dividends, as applicable) on our common stock for the last five fiscal years with the cumulative total return of the S&P 500 Index and the S&P 500 Retailing Index.The graph assumes an original investment of $100 in CarMax common stock and in each index on February 28, 2006, and the reinvestment of all dividends, as applicable. 16 As of February 28 CarMax $ S&P 500 Index $ S&P 500 Retailing Index $ 17 Item 6.Selected Financial Data. FY11 (1) FY10 FY09 FY08 FY07 FY06 Income statement information (In millions) Used vehicle sales $ New vehicle sales Wholesale vehicle sales Other sales and revenues Net sales and operating revenues Gross profit CarMax Auto Finance income SG&A Earnings before income taxes Income tax provision Net earnings Share and per share information (Shares in millions) Weighted average shares outstanding: Basic Diluted Net earnings per share: Basic $ Diluted $ Balance sheet information (In millions) Total current assets $ Auto loan receivables, net ― Total assets Total current liabilities Short-term debt Current portion of long-term debt Current portion of non-recourse notes payable ― Long-term debt, excluding current portion Non-recourse notes payable, excluding current portion ― Total shareholders’ equity Unit sales information Used vehicle units sold New vehicle units sold Wholesale vehicle units sold Percent changes in Comparable store used vehicle unit sales 10 1 ) 3 9 4 Total used vehicle unit sales 11 3 (8 ) 12 16 15 Total net sales and operating revenues 20 7 ) 10 19 19 Net earnings 35 ) (8 ) 48 32 Diluted net earnings per share 33 ) ) 46 31 Other year-end information Used car superstores 89 77 67 Associates As discussed in Note 2(E), fiscal 2011 reflects the adoption of ASU Nos. 2009-16 and 2009-17 effective March 1, 2010. 18 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is provided as a supplement to, and should be read in conjunction with, our audited consolidated financial statements and the accompanying notes presented in Item 8, Consolidated Financial Statements and Supplementary Data.Note references are to the notes to consolidated financial statements included in Item 8.Certain prior year amounts have been reclassified to conform to the current year’s presentation.All references to net earnings per share are to diluted net earnings per share.Amounts and percentages may not total due to rounding. As of March 1, 2010, we adopted new accounting rules related to securitizations that affected the timing of the recognition of CarMax Auto Finance (“CAF”) income and resulted in the consolidation of the auto loan receivables and related non-recourse notes payable that previously were reflected as off-balance sheet items. The new rules were adopted on a prospective basis and prior year balances have not been restated. See Notes 2(E), 3, 4 and 5 for additional information. BUSINESS OVERVIEW General CarMax is the nation’s largest retailer of used vehicles.We pioneered the used car superstore concept, opening our first store in 1993.Our strategy is to revolutionize the auto retailing market by addressing the major sources of customer dissatisfaction with traditional auto retailers and to maximize operating efficiencies through the use of standardized operating procedures and store formats enhanced by sophisticated, proprietary management information systems.As of February28,2011, we operated 103 used car superstores in 49 markets, comprised of 37 mid-sized markets, 11 large markets and 1 small market.We define mid-sized markets as those with television viewing populations generally between 600,000 and 2.5 million people.We also operated five new car franchises.In fiscal 2011, we sold 396,181 used cars, representing 98% of the total 404,412 vehicles we sold at retail. We believe the CarMax consumer offer is distinctive within the auto retailing marketplace.Our offer provides customers the opportunity to shop for vehicles the same way they shop for items at other big box retailers.Our consumer offer is structured around our four customer benefits: low, no-haggle prices; a broad selection; high quality vehicles; and a customer-friendly sales process.Our website, carmax.com, is a valuable tool for communicating the CarMax consumer offer, a sophisticated search engine and an efficient channel for customers who prefer to conduct their shopping online.We generate revenues, income and cash flows primarily by retailing used vehicles and associated items including vehicle financing, extended service plans (“ESP”), a guaranteed asset protection (“GAP”) product and vehicle repair service.GAP is designed to cover the unpaid balance on an auto loan in the event of a total loss of the vehicle or unrecovered theft. We also generate revenues, income and cash flows from the sale of vehicles purchased through our appraisal process that do not meet our retail standards.These vehicles are sold through on-site wholesale auctions.Wholesale auctions are generally held on a weekly or bi-weekly basis, and as of February28,2011, we conducted auctions at 51 used car superstores.During fiscal 2011, we sold 263,061 wholesale vehicles.On average, the vehicles we wholesale are approximately 10 years old and have more than 100,000 miles.Participation in our wholesale auctions is restricted to licensed automobile dealers, the majority of whom are independent dealers and licensed wholesalers. CarMax provides financing to qualified retail customers through CAF, our finance operation, and our arrangements with several industry-leading financial institutions.As of February28,2011, these third parties included Capital One Auto Finance, Santander Consumer USA and Wells Fargo Dealer Services.The third-party providers who purchase subprime financings generally purchase these loans at a discount, and we collect fixed, prenegotiated fees per vehicle financed from the majority of the other providers.We have tested, and will continue to test, other third-party financing providers.We have no recourse liability on retail installment contracts arranged with third-party providers. We offer financing through CAF to qualified customers purchasing vehicles at CarMax.CAF utilizes proprietary customized scoring models based upon the credit history of the customer along with CAF’s historical experience to predict the likelihood of customer repayment.We offer customers an array of competitive rates and terms, allowing them to choose the one that best fits their needs.We randomly test different credit offers and closely monitor acceptance rates and 3-day payoffs to assess market competitiveness.After the effect of estimated 3-day payoffs and vehicle returns, CAF financed approximately 30% of our retail vehicle unit sales in fiscal 2011.As of February28,2011, CAF serviced more than 380,000 customers in its $4.33 billion portfolio. 19 We sell ESPs and GAP on behalf of unrelated third parties who are the primary obligors.As of February28,2011, the used vehicle third-party ESP providers were CNA National Warranty Corporation and The Warranty Group, and the third-party GAP provider was Safe-Guard Products International, LLC.We have no contractual liability to the customer under these third-party plans.ESP revenue represents commissions received on the sale of ESPs and GAP from the unrelated third parties. Over the long term, we believe the primary drivers for earnings growth will be vehicle unit sales growth, from both new stores and stores included in our comparable store base, as well as improvements in margins resulting from operational efficiencies.We target a dollar range of gross profit per used unit sold.The gross profit dollar target for an individual vehicle is based on a variety of factors, including its probability of sale and its mileage relative to its age; however, it is not primarily based on the vehicle’s selling price. As a result of the weak economic and sales environment, in December2008, we temporarily suspended store growth.This suspension reduced our capital needs and growth-related costs.Based on improvements in our sales and profitability in fiscal 2010, as well as increased stability in the credit markets, we resumed store growth in fiscal 2011, opening three superstores.We plan to open five superstores in fiscal 2012 and between eight and ten superstores in fiscal 2013.We are in the process of the national rollout of our retail concept, and as of February28,2011, we had used car superstores located in markets that comprised approximately 48% of the U.S. population. The principal challenges we face in expanding our store base include our ability to build our management bench strength to support our store growth and our ability to procure suitable real estate at favorable terms.We strive to staff each newly opened store with an experienced management team.Therefore, we must recruit, train and develop managers and associates to fill the pipeline necessary to support future store openings. Fiscal 2011 Highlights · Net sales and operating revenues increased 20% to $8.98billion from $7.47billion in fiscal 2010, while net earnings increased 35% to $380.9million, or $1.67 per share, from $281.7million, or $1.26 per share. · Total used vehicle revenues increased 16% to $7.21billion versus $6.19billion in fiscal 2010.Total used vehicle unit sales rose 11%, reflecting the combination of a 10% increase in comparable store used unit sales and sales from newer stores not yet included in the comparable store base.The average used vehicle selling price climbed 5%, primarily reflecting increases in our acquisition costs, which were affected by a year-over-year increase in used vehicle wholesale values. · Total wholesale vehicle revenues increased 54% to $1.30billion versus $844.9million in fiscal 2010, reflecting the combination of a 33% increase in wholesale unit sales and a 16% rise in the average wholesale vehicle selling price.Wholesale unit sales benefited from increases in both appraisal traffic and a higher appraisal buy rate. · Total gross profit increased 18% to $1.30billion compared with $1.10billion in fiscal 2010, primarily reflecting the increases in used and wholesale unit sales.Gross profit also benefited from a 7% improvement in total gross profit retail per unit, which climbed $207 to $3,218 per unit from $3,011 per unit in fiscal 2010.Several factors contributed to the strength of our gross profit per unit, including our ongoing initiative to reduce waste in the vehicle reconditioning process; the support provided by the strong wholesale market valuations and a modest increase in the percentage of used vehicles sourced directly from consumers via our appraisal process. · CAF income was $220.0million compared with $175.2million in fiscal 2010.In fiscal 2011, CAF income reflected the historically high spreads between interest rates charged to consumers and CAF’s funding costs.In the first quarter of fiscal 2011, net charge-offs were significantly lower than our original projections.As a result, we reduced our estimate of future loan losses on our existing portfolio of managed receivables.The favorability in net charge-offs and the resulting adjustment to the allowance for loan losses positively affected net income by approximately $0.03 per share versus our expectations.In fiscal 2010, CAF income was increased by adjustments totaling $26.7million, or $0.07 per share, related to loans originated in previous years. · Selling, general and administrative (“SG&A”) expenses increased 11% to $905.1million from $818.7million in fiscal 2010.The increase primarily reflected increases in sales commissions and other variable costs associated with the growth in unit sales and higher advertising expense, as well as costs associated with our resumption of store growth.In addition, fiscal 2010 SG&A expenses included the benefit of a favorable litigation settlement, which increased earnings by $0.02 per share.SG&A expenses as a percent of net sales and operating revenues (the “SG&A ratio”), fell to 10.1% from 11.0% in fiscal 2010 due to the leverage associated with the increases in unit sales and average selling prices. 20 · In fiscal 2011, $17.2million of cash was used in operating activities, while in fiscal 2010, $50.3million of cash was provided by operating activities.In fiscal 2011, a $304.7 million increase in auto loan receivables more than offset the net cash generated by all other operating activities, resulting in the net use of cash.As discussed in Note 2(E), auto loan receivables and the related cash flows were not reported in the consolidated financial statements prior to fiscal 2011.The increase in auto loan receivables primarily reflected the amount by which CAF net loan originations exceeded loan repayments during the year.CAF auto loan receivables are funded through securitization transactions.As a result, the majority of the increases in auto loan receivables are accompanied by increases in non-recourse notes payable, which are reflected as cash provided by financing activities and not included in cash provided by operations. CRITICAL ACCOUNTING POLICIES Our results of operations and financial condition as reflected in the consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles.Preparation of financial statements requires management to make estimates and assumptions affecting the reported amounts of assets, liabilities, revenues, expenses and the disclosures of contingent assets and liabilities.We use our historical experience and other relevant factors when developing our estimates and assumptions.We continually evaluate these estimates and assumptions.Note 2 includes a discussion of significant accounting policies.The accounting policies discussed below are the ones we consider critical to an understanding of our consolidated financial statements because their application places the most significant demands on our judgment.Our financial results might have been different if different assumptions had been used or other conditions had prevailed. Financing and Securitization Transactions We maintain a revolving securitization program comprised of two warehouse facilities (“warehouse facilities”) to fund substantially all of the auto loan receivables originated by CAF until they can be funded through a term securitization or alternative funding arrangement.As of March1,2010, we adopted Accounting Standards Update (“ASU”) Nos. 2009-16 and 2009-17 on a prospective basis.Pursuant to these pronouncements, we now recognize all transfers of auto loan receivables into either our warehouse facilities or term securitizations as secured borrowings, which results in recording the auto loan receivables and the related non-recourse notes payable on our consolidated balance sheets.Also pursuant to these pronouncements, beginning in fiscal 2011, CAF income included in the consolidated statements of earnings no longer includes a gain on the sale of loans through securitization transactions, but instead primarily reflects the interest and fee income associated with the auto loan receivables less the interest expense associated with the non-recourse notes payable issued to fund these receivables, direct CAF expenses and a provision for estimated loan losses. Auto loan receivables include amounts due from customers primarily related to used retail vehicle sales financed through CAF and are presented net of an allowance for estimated loan losses.The allowance for loan losses represents an estimate of the amount of net losses inherent in the portfolio as of the applicable reporting date and anticipated to occur during the following 12 months.The allowance is primarily based on the credit quality of the underlying receivables, historical loss trends and forecasted forward loss curves.We also take into account recent trends in delinquencies and losses, recovery rates and the underlying economic environment.The provision for loan losses is the periodic cost of maintaining an adequate allowance. See Notes 2(E), 2(H), 4 and 5 for additional information on auto loan receivables and securitizations. Revenue Recognition We recognize revenue when the earnings process is complete, generally either at the time of sale to a customer or upon delivery to a customer.We recognize used vehicle revenue when a sales contract has been executed and the vehicle has been delivered, net of a reserve for returns under our 5-day, money-back guarantee.A reserve for vehicle returns is recorded based on historical experience and trends, and results could be affected if future vehicle returns differ from historical averages. We also sell ESPs and GAP on behalf of unrelated third parties to customers who purchase a vehicle.Because we are not the primary obligor under these plans, we recognize commission revenue at the time of sale, net of a reserve for returns.The reserve for cancellations is recorded based on historical experience and trends, and results could be affected if future cancellations differ from historical averages. 21 Income Taxes Estimates and judgments are used in the calculation of certain tax liabilities and in the determination of the recoverability of certain deferred tax assets.In the ordinary course of business, transactions occur for which the ultimate tax outcome is uncertain at the time of the transactions.We adjust our income tax provision in the period in which we determine that it is probable that our actual results will differ from our estimates.Tax law and rate changes are reflected in the income tax provision in the period in which such changes are enacted.See Note 9 for additional information on income taxes. We evaluate the need to record valuation allowances that would reduce deferred tax assets to the amount that will more likely than not be realized.When assessing the need for valuation allowances, we consider available carrybacks, future reversals of existing temporary differences and future taxable income.Except for a valuation allowance recorded for capital loss carryforwards that may not be utilized before their expiration, we believe that our recorded deferred tax assets as of February28,2011, will more likely than not be realized.However, if a change in circumstances results in a change in our ability to realize our deferred tax assets, our tax provision would be affected in the period when the change in circumstances occurs. In addition, the calculation of our tax liabilities involves dealing with uncertainties in the application of complex tax regulations.We recognize potential liabilities for anticipated tax audit issues in the U.S. and other tax jurisdictions based on our estimate of whether, and the extent to which, additional taxes will be due.If payments of these amounts ultimately prove to be unnecessary, the reversal of the liabilities would result in tax benefits being recognized in the period when we determine the liabilities are no longer necessary.If our estimate of tax liabilities proves to be less than the ultimate assessment, a further charge to expense would result in the period of determination. RESULTS OF OPERATIONS Net Sales and Operating Revenues Years Ended February 28 (In millions) % % % Used vehicle sales $ $ $ New vehicle sales Wholesale vehicle sales Other sales and revenues: Extended service plan revenues Service department sales Third-party finance fees, net ) ) ― Total other sales and revenues Total net sales and operating revenues $ $ $ Unit Sales Years Ended February 28 Used vehicles New vehicles Wholesale vehicles Average Selling Prices Years Ended February 28 Used vehicles $ $ $ New vehicles $ $ $ Wholesale vehicles $ $ $ 22 Retail Vehicle Sales Changes Years Ended February 28 Vehicle units: Used vehicles 11
